Citation Nr: 0938038	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-41 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Air Force from 
December 1966 to September 1970, with service in the Republic 
of Vietnam from June 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama.  The Board would note that 
when the claim was originally appealed, the issues on appeal 
included the following:

1.  Entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for 
bilateral cataracts, to include as due to 
exposure to Agent Orange.

3.  Entitlement to service connection for 
rectal and colon polyps, to include as 
due to exposure to Agent Orange.

4.  Entitlement to service connection for 
gastroesophageal reflux disease (GERD), 
to include as due to exposure to Agent 
Orange.

5.  Entitlement to service connection for 
burning of the feet, legs, and hips, to 
include as due to exposure to Agent 
Orange.

6.  Entitlement to service connection for 
hypertension, to include as due to 
exposure to Agent Orange.

7.  Entitlement to service connection for 
hearing loss. 

8. Entitlement to service connection for 
tinnitus.

In August 2008, the appellant presented testimony before the 
undersigned Acting Veterans Law Judge (AVLJ).  A transcript 
of that hearing was produced and included in the claims 
folder for review.

After the hearing and upon reviewing the appellant's claims 
folder, the Board issued a Decision/Remand in November 2008.  
The Board determined that the appellant had withdrawn his 
appeal with respect to the issues of entitlement to service 
connection for PTSD, bilateral cataracts; colon and rectal 
polyps; gastroesophageal reflux disease; burning of the feet, 
legs, and hips; and hypertension, all to include as due to 
exposure to Agent Orange, and as such, the appeal on those 
issues was dismissed.  With respect to the remaining issues 
involving entitlement to service connection for tinnitus and 
bilateral hearing loss, the Board determined that additional 
development, to include the obtaining of an audiological 
assessment of the appellant's purported tinnitus and hearing 
loss, was necessary and as such, those issues were remanded 
to the Appeals Management Center (AMC) for action.  

The record reflects that the appellant underwent a VA 
audiological examination that produced an opinion that said 
that the appellant tinnitus was service-related.  This 
information was forwarded to the AMC which, in turn, granted 
service connection for this condition.  This is considered a 
full grant of benefits and thus this issue is no longer 
before the Board.  The remaining issue has since been 
returned to Board for review.  

The appeal is once again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

As reported above, the Board remanded the claim to the RO via 
the AMC so that an audiological examination of the appellant 
could be accomplished.  Upon completion of the examination, 
the examiner was asked to express an opinion as to whether 
any found disabilities involving bilateral hearing loss and 
tinnitus were related to or the result of the appellant's 
military service.

The appellant did undergo the requested examination in June 
2009.  The examiner reviewed the appellant's claims folder 
prior to the exam.  Upon completing the exam, the examiner 
wrote that since the appellant had normal hearing on exiting 
service (or within one year upon leaving service), the 
appellant did not suffer any hearing loss during service.  As 
such, per the examiner, the current hearing disability was 
not related to service.  The examiner did, however, opine 
that the appellant's claimed tinnitus was related to or 
caused by his military service on flight lines.  

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385. . . . For example, 
if the record shows (a) acoustic trauma 
due to significant noise exposure in 
service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there 
is a medically sound basis to attribute 
the post-service findings to the injury 
in service, or whether they are more 
properly attributable to intercurrent 
causes.

See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In other words, when audiometric test results at a service 
member's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
supra.

The VA has conceded that the appellant experienced acoustic 
trauma in service as a result of his duties working on 
aircraft flight lines.  It is not necessary that hearing loss 
be factually shown during service.  Hensley, as noted above, 
does not require this.  In this case, what is clear is that 
the appellant was exposed to acoustic trauma during service.  
The examiner has not discussed this exposure nor, more 
importantly, has the examiner commented on the applicability 
of Hensley to the appellant's claim.  Because this 
information is not currently included in the claims folder, 
the Board opines that another examination is in order.

Under the circumstances described above, additional 
development of the appellant's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The appellant once again should be 
afforded a VA audiological examination.  
The claims folder should be provided to 
the examiner for review in conjunction 
with the examination.  If possible, the 
examination should not be performed by an 
individual who has previously examined 
the appellant.

After reviewing the file, the examiner 
must state whether the appellant reports 
a continuity of hearing problems since 
service and acknowledge such statements 
made by the appellant, if any, in 
offering the opinion.  If the appellant 
does not have a bilateral hearing loss 
disability as contemplated by 38 C.F.R. 
§ 3.385 (2009), the examiner should 
indicate as such.  The examiner should 
then render an opinion as to whether it 
is at least as likely as not that the 
appellant's current bilateral hearing 
loss is related to his previously 
conceded acoustic trauma in service.  It 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




